Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION


Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 12, 18-19, 23 and 31-33  are rejected under 35 USC 102 (a((2) as being anticipated by  Agner et al (JP 2005260964).
Regarding to claims 1 and 18, Agner et al discloses the circuit as shown on Figure 9 comprising: 
-a first series resonator (22) coupled between an inherent  first port of the filter and an inherent second port of the filter, the first series resonator (22) comprising a first piezoelectric layer (19) disposed between a first electrode (20) and a second electrode (21)of the first series resonator; and 
-a first shunt resonator (23) coupled between a first node of the filter and a reference potential node of the filter, the first shunt resonator comprising a second piezoelectric layer (19) disposed between a third electrode (32) and a fourth electrode (33) of the first shunt resonator, wherein: the first node is coupled between the first port and the second port of the filter;  a thickness of the second piezoelectric layer is greater than a thickness of the first piezoelectric layer, and the first electrode, the second electrode, the third electrode, and the fourth electrode have a same thickness, see Figure 9).  

Regarding to claims 2, 12 and  19,  wherein the first series resonator (22) has a first inherent coupling coefficient, and wherein the first shunt resonator (23) has a second inherent coupling
coefficient that is greater than the first coupling coefficient since the second piezoelectric layer (19) is greater than the first piezoelectric layer (19).
Regarding to claims 6 and 23, wherein the inherent first node is connected to the inherent  first port of the filter.
Regarding to claims 31-33, wherein all thickness of the electrodes of the resonators are the same thickness. 

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-19, 23-24. 26-29 and 31-33 are rejected under 35 USC 103 (a) as being unpatentable over  Onishi et al (EPI530290) in view of  Agner et al (JP 2005260964).
 
Note: The method steps are inherently taught in the apparatus device/limitations in the
rejections as follow: 
Regarding to claims 1 and 18, Onishi et al disclose a circuit as shown on Figures 1-9 comprising: 
- a filter (800 on Figure 8) having a first series resonator ( 320 ) coupled between an inherent first port  (302) of the filter and an inherent second port (304) of the filter, the first series resonator (810) comprising a first piezoelectric layer (813) disposed between a first electrode (812) and a second electrode (814) of the first series resonator, and
 -a first shunt resonator (820) coupled between an inherent first node of the filter and a reference potential node (ground) of the filter, the first shunt resonator (820) comprising a second piezoelectric layer (823) disposed between a third electrode (822) and a fourth electrode (824) of the first shunt resonator, 
-wherein the inherent first node is coupled between the first port and the inherent second port of the filter; and
 -a thickness of the second piezoelectric layer (823) is greater than a thickness of the first piezoelectric layer (813) as shown on Figure 8. 
Regarding to claims 2, 12 and  19,  wherein the first series resonator (810) has a first inherent coupling coefficient, and wherein the first shunt resonator (820) has a second inherent coupling
coefficient that is greater than the first coupling coefficient since the second piezoelectric layer (823) is greater than the first piezoelectric layer (813).
Regarding to claims 6 and 23, wherein the inherent first node is connected to the first port of the filter (30), see Figure 4A.
 Regarding to claims 9-11, 13-14 and 26-28, farther comprising: a second series resonator coupled between the first series resonator and the second port of the filter, the second series resonator comprising a third piezoelectric layer disposed between a fifth electrode and a sixth electrode of the second series resonator; and a second shunt resonator coupled between a second node of the filter and the reference potential node of the filter, the second shunt resonator comprising a fourth piezoelectric layer disposed between a seventh electrode and an eight electrode of the second shunt resonator, wherein the second node is coupled between the first port and the second port of the filler and wherein a thickness of the fourth piezoelectric layer is greater than a thickness of the third piezoelectric layer. Noted that the filter (402 on Figure 4A of Onishi et al shows the second and third unlabeled series resonators and the unlabeled shunt arm resonators and these resonators have the structures as shown on Figure 8.
Regarding to claim 15, wherein the first electrode (812}, the second electrode (814), the third electrode (822), and the fourth electrode (824) have same thickness, see Figure 8.
Regarding to claims 31-33, wherein all thickness of the electrodes of the resonators are the same thickness. 
          Onishi et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the first electrode, the second electrode, the third electrode, and the fourth electrode have a same thickness as called for claim 1.
          Nevertheless, Agner et al suggest to keep all electrodes (20-21, 32-33) of the series resonator (22) and the shunt resonator (23) on Figure 6 at the same thickness while the thickness of the piezoelectric layer are at  different thickness for shifting and detuning the resonance frequency of the shunt resonator, see TECH-SOLUTION. 
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to keep all electrodes of the series resonator and the shunt resonator of Onishi et al at the same thickness while the thickness of the piezoelectric layer at different thickness for the purpose of shifting and detuning the resonance frequency of the shunt resonator.

Claims 7-8, 16-17, 25 and 30 are rejected under 35 USC 103 as being unpatentable over Onishi et al (EP ES30290).
Onishi et al discloses the circuit with all limitations of the claimed invention as stated
above but fails to disclose that: 
-wherein each of the first piezoelectric layer and the second piezoelectric  layer comprises scandium(Sc}-doped aluminum nitride CAIN) as called for claims 7 and 16,
-wherein each of the first electrode, the second electrode, the third electrode, and the fourth electrode comprising molybdenum (Mo}, tungsten (W), aluminum (Ab}-copper (Cu) alloy, AIN, titanium (71), titanium tungsten (TW), titanium nitride (TIN), or a combination thereof as called for in claims 8, 17 and 25.
However, as well known in the art, the piezoelectric layer and the electrodes of a resonator are made from different selectable materials and selecting optimum materials for the piezoelectric layer and the electrode is considered to be a matter of a design expedient for an
engineer depending upon the particular application in which the circuit of Onishi et al is to be used. Lacking of showing of any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the optimum materials for the layer and the electrode of the resonators of Onishi et al as claimed for the purpose of enhancing the performance of the filter. 
Regarding to claim 30, lacking of showing of any criticality, selecting the thickness of the fourth piezoelectric layer greater than the second layer for enhancing the performance of the filter of Onishi et al that would have been obvious at the time of the invention.

Response to Applicant’s Arguments

         The applicant argues that Onishi et al does not discloses that “a thickness of the second piezoelectric layer is greater than a thickness of the first piezoelectric layer, and the first electrode, the second electrode, the third electrode, and the fourth electrode have a same thickness”. The arguments are not persuasive because this limitation is suggested by Agner et al.

Conclusion	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/            Primary Examiner, Art Unit 2842